Exhibit 10.3

 

BARCLAYS CAPITAL INC.

 

As of September 20, 2008

 

Lehman Brothers Holdings Inc.
Lehman Brothers Inc.
LB 745 LLC

Attn:  Steven Berkenfeld, Esq.

Facsimile:  (646) 758-4226

 

Ladies and Gentlemen:

 

Reference is made to the Asset Purchase Agreement, dated as of September 16,
2008 (the “Original Agreement”) as amended by the First Amendment thereto dated
as of September 19, 2008 (the “First Amendment” and, the Original Agreement as
so amended, the “Agreement”), by and among Lehman Brothers Holdings Inc.
(“LBHI”), Lehman Brothers Inc. (“LBI”), LB 745 LLC (“745”) and Barclays Capital
Inc. (“Purchaser”).  Each capitalized term used and not defined herein shall
have the meaning ascribed to it in the Original Agreement.  This letter
agreement (this “Letter”) clarifies the intention of the parties with respect to
certain provisions of the Agreement, supplements in certain respects the
agreements of the parties stated therein and amends the Agreement in certain
respects, and is binding on the parties hereto upon its execution and delivery. 
All references herein to the Original Agreement are to the conformed copy
attached hereto of the hand marked Original Agreement.

 

1.             Purchased Assets; Excluded Assets.

 

(a)           The Purchased Assets means (i) all of the assets of Seller used
primarily in the Business or necessary for the operation of the Business (in
each case, excluding the Excluded Assets) and (ii) none of the assets of
Subsidiaries of LBHI (other than assets of LBI) except as otherwise specifically
provided in the Agreement or this Letter.  Purchased Assets shall include:

 

(i)            the items set forth in clauses (b), (c) and (f) through (o) and
(q) through (s) of the definition of “Purchased Assets” in the Original
Agreement;

 

(ii)           with respect to clauses (a), (d) and (e) of the definition of
“Purchased Assets” in the Original Agreement, instead of the items referred to
in such clauses, (A) the securities owned by LBI and transferred to Purchaser or
its Affiliates under the Barclays Repurchase Agreement (as defined below) as
specified on Schedule A previously delivered by Seller and accepted by
Purchaser, (B) such securities and other assets held in LBI’s “clearance boxes”
as of the time of the Closing, which at the close of business on September 21,
2008 were as specified on Schedule B previously delivered by Seller and accepted
by Purchaser (provided, however, that Purchaser in its discretion may

 

1

--------------------------------------------------------------------------------


 

elect within 60 days after the Closing to return any such securities to LBI);
provided, that no securities owned by LBHI or any Subsidiary of LBHI (other than
LBI and other than as specified in the Agreement or clause (iii) below) are
Purchased Assets and (C) exchange-traded derivatives (and any property that may
be held to secure obligations under such derivatives) and collateralized
short-term agreements;

 

(iii)          the equity of Lehman Brothers Canada, Inc., Lehman Brothers
Sudamerica SA and Lehman Brothers Uruguay SA; and

 

(iv)          all prime brokerage business and accounts and repurchase agreement
operations and securities lending operations of the Business (for the avoidance
of doubt, other than those that are part of the IMD Business); and

 

(v)           any rights or interests Seller may have with respect to any escrow
or other account established in connection with the Global Research Analyst
Settlement entered by the U.S. District Court on October 31, 2003 (the “Research
Settlement”), or funds otherwise set aside for the procurement of independent
research pursuant to the Research Settlement, but only to the extent that
Purchaser is required to make payments in accordance with the Research
Settlement as a result of its acquisition of LBI’s investment banking and
research operations.

 

(b)           For the avoidance of doubt, the “Business” includes LBI’s
commodities business, government securities trading operations and
mortgage-backed securities trading operations of LBI (but not any securities of
such nature held by Seller except as otherwise specified herein or in the
Agreement).

 

(c)           The Excluded Assets shall mean the assets of Seller and its
Subsidiaries referred to in clauses (a), (c) through (j), and (l) through (q) of
the definition of “Excluded Assets” in the Original Agreement and the other
assets identified in this Letter as Excluded Assets Except as otherwise
specified in the definition of “Purchased Assets,” “Excluded Assets” shall
include any cash, cash equivalents, bank deposits or similar cash items of
Seller and its Subsidiaries; provided that “Excluded Assets” shall not include
any and all property of any customer, or maintained by or on behalf of LBI to
secure the obligations of any customer, whose account(s) are being transferred
to Purchaser as part of the Business.  The following shall also be Excluded
Assets:  All of the investments held by Seller or their Subsidiaries in
collateralized debt obligations, collateralized loan obligations,
over-the-counter derivatives, TBA mortgage notes and similar asset-backed
securities and corporate loans, other than those subject to the Barclays
Repurchase Agreement, and until any securities pledged as collateral under
Seller clearing arrangements with JP Morgan Chase & Co. or its Affiliates (other
than those referred to in Section 1(a)(ii) of the Letter).  Also included in the
Excluded Assets are the mortgage servicing rights for Ginnie Mae guaranteed
securities.  Included in clause (h) of the definition of “Excluded Assets” in
the Original Agreement are life insurance policies owned by Seller and its
Subsidiaries.  For the avoidance of doubt, the equity interests and assets of
Lehman Brothers Commodity Services, Inc., including the equity of, as well as
the assets of the energy marketing and services business of Eagle Energy
Management LLC, are Excluded Assets (rather than Purchased Assets).  The

 

2

--------------------------------------------------------------------------------


 

reference to “third parties” in clause (i) of the definition of “Excluded
Assets” includes any person, including Affiliates of Seller.  Clause (h) of the
definition of Excluded Assets in the Original Agreement is hereby amended to
remove the following clause: “other than customer account insurance supplemental
to SIPC coverage included in the Business.”

 

(d)           Sections 3 and 4 of the First Amendment are hereby deleted in
their entirety and shall be of no effect ab initio.  LBI hereby instructs
Purchaser to pay at the Closing $250 million of the Cash Amount to the
Depository Trust Clearance Corporation (“DTC”) for deposit as collateral against
LBI’s obligations to DTC (including its affiliated clearing organizations). 
Such collateral account shall be maintained in accordance with the agreement
among LBI, Purchaser and DTC entered into in connection with the Closing.

 

(e)           Seller hereby represents and warrants to Purchaser that LB I Group
Inc. has and had as of the date on which LB I Group Inc. transferred to LBI the
equity of Townsend Analytics, Ltd., LB I Group Inc. no indebtedness.

 

2.             IMD Business.  For purposes of the Agreement, the IMD Business
consists of the asset management and the alternatives – private equity
businesses of Seller and the Subsidiaries, but not the private investment
management business of Seller and the Subsidiaries (other than the CTS
(Corporate Cash) business).  As a result, Excluded Assets include the asset
management business, the alternatives-private equity business and the CTS
(Corporate Cash) business.  The private investment management business (other
than the CTS (Corporate Cash) business) (the “PIM Business”) is a Purchased
Asset and the Purchased Assets shall include the assets of the Seller used
exclusively in the PIM Business.  The forgivable notes issued by PIM employees
to Seller or its Affiliates shall be an Excluded Asset.  Excluded Liabilities
shall include any pre-closing legal, tax or compliance Liabilities associated
with IRA accounts for the benefit of clients of the PIM Business.

 

3.             Assumed and Excluded Liabilities.  Clause (a) of the definition
of “Assumed Liabilities” consists solely of all Liabilities incurred by
Purchaser and arising after the Closing in connection with the Business.  Clause
(d) of the definition of “Assumed Liabilities” in the Original Agreement is
understood as though it read as follows:  “accounts payable incurred in the
Ordinary Course of Business of Seller after, with respect to each entity
comprising Seller, the date on which such entity commenced a voluntary case or
cases under Chapter 11 or Chapter 7, as the case may be, of the Bankruptcy Code,
associated with the Business (other than accounts payable arising out of or in
connection with any Excluded Contract), including, for the avoidance of doubt,
to the extent arising after such date (i) invoiced accounts payable and
(ii) accrued but uninvoiced accounts payable).”  Consistent with the other
provisions of this Letter, no Liabilities described in clause (i) of the
definition of Assumed Liabilities shall be “Assumed Liabilities.”  For the
avoidance of doubt, any Liabilities of Seller or its Subsidiaries under the
$15.8 billion tri-party repurchase facility dated on or about September 18, 2008
funded by JP Morgan Chase shall be “Excluded Liabilities.”

 

4.             Consideration.  The parties, after considering the available
appraisal information, have agreed upon the value of the Lehman headquarters at
745 Seventh Avenue , the Cranford New Jersey Data Center and the Piscataway New
Jersey Data Center shall be in the aggregate $1,290,000,000 and shall not be
subject to reduction with respect to any commission

 

3

--------------------------------------------------------------------------------


 

and, accordingly, the Cash Amount shall be $1,540,000,000 (subject to certain
holdback amounts relating to the real estate being transferred pursuant to the
Agreement as provided by Section 12.2 of the Agreement).

 

5.             License.  All marks containing the words “LEHMAN” or “LEHMAN
BROTHERS” assigned under the Agreement shall be considered Licensed Marks under
Section 8.9 of the Agreement.  The license to use the Licensed Marks granted
pursuant to Section 8.9 of the Agreement with respect to the investment banking
and capital markets businesses of Seller and its Subsidiaries is limited to a
term of 2 years from the Closing Date (without limiting the perpetual term of
the license granted for use in connection with the IMD Business (including in
respect of any one or more of the private equity or other investment funds
within the IMD Business) or in connection with winding up of any operations or
businesses of Seller or any of its Subsidiaries).  The licenses pursuant to
Section 8.9 are not assignable or sublicensable, except that such licenses are
assignable and sublicensable (i) for use in connection with IMD Business or any
portion of the IMD Business and (ii) to Seller’s Subsidiaries or to a purchaser
of any business of Seller and its Subsidiaries solely for use by such
Subsidiaries or purchaser in connection with the winding up of such business.

 

6.             Subordinated Notes of LBI.  The outstanding subordinated notes of
LBI are not Assumed Liabilities, and such subordinated notes and any Liabilities
associated with such subordinated notes therefore are Excluded Liabilities.

 

7.             Breakup Fee.  745 is jointly and severally liable with LBHI and
LBI for Seller’s obligations under the Agreement to pay the Breakup Fee and
Expense Reimbursement (each of which has the meaning ascribed to it in the
Breakup Fee and Competing Bid Order).

 

8.             Transfer of Customer Accounts.  All customer accounts of LBI
(other than customer who are Affiliates of LBI) shall be transferred to
Purchaser.  In connection therewith, Purchaser shall receive (i) for the account
of the customer, any and all property of any customer, including any held by or
on behalf of LBI to secure the obligations of any customer, whose account(s) are
being transferred to Purchaser as part of the Business and (ii) to the extent
permitted by applicable law, and as soon as practicable after the Closing, $769
million of securities, as held by or on behalf of LBI on the date hereof
pursuant to Rule 15c3-3 of the Securities Exchange Act of 1934, as amended, or
securities of substantially the same nature and value.  Liabilities arising
under Seller’s arrangements with DTC and its affiliated clearing organizations
shall be Excluded Liabilities.

 

9.             Deletion of Purchase Price Adjustment Provisions.  Section 3.3 of
the Original Agreement is hereby deleted in its entirety and shall be of no
effect ab initio.

 

10.           Payables, Deposits and Receivables.  No payables or deposits of a
Seller or Subsidiary shall be Assumed Liabilities, except to the extent
resulting from a Purchased Contract and except as provided in Section 8.  No
receivables shall be Purchased Assets, except to the extent resulting from a
Purchased Contract.

 

11.           Intercompany Obligations.  Except as expressly contemplated by
this Letter, the Agreement or the Transition Services Agreement, Purchased
Assets and Assumed Liabilities shall not include any intercompany receivables or
payables or other obligations

 

4

--------------------------------------------------------------------------------


 

between or among any Seller and any of LBHI or any Subsidiary of LBHI.  It is
understood that nothing contained in this Letter shall affect the rights or
obligations of the parties to the Transition Services Agreement contemplated by
the Agreement.

 

12.           Schedule 12.3.  Following the Closing, the parties shall
reasonably agree to an allocation of the purchase price (including the Assumed
Liabilities) among the Purchased Assets for tax purposes and set forth such
allocation on a Schedule 12.3 to be signed by the parties.

 

13.           Barclays Repurchase Agreement.  Effective at Closing, (i) all
securities and other assets held by Purchaser under the September 18, 2008
repurchase arrangement among Purchaser and/or its Affiliates and LBI and/or its
Affiliates and Bank of New York as collateral agent (the “Barclays Repurchase
Agreement”) shall be deemed to constitute part of the Purchased Assets in
accordance with Paragraph 1(a)(ii) above, (ii) Seller and Purchaser shall be
deemed to have no further obligations to each other under the Barclays
Repurchase Agreement (including, without limitation, any payment or delivery
obligations), and (iii) the Barclays Repurchase Agreement shall terminate.
Additionally, the Notice of Termination relating to the Barclays Repurchase
Agreement dated September 19, 2008 is hereby deemed rescinded and void ab initio
in all respects.

 

14.           Risk of Loss of Artwork.  During such period that Purchaser has
the right to possess the artwork following the Closing pursuant to Section 8.16
of the Agreement, Purchaser shall bear the risk of loss for such artwork.  In
the event that any artwork is damaged or lost during such period, Purchaser
shall pay to Seller an amount equal to the damage or loss, consistent with the
insured appraised value (as determined by an independent, recognized appraiser)
for such artwork, assuming such artwork had not been lost or damaged.

 

15.           Records.  The records referred to in Section 8.7 include all
Documents that are Purchased Assets and shall be considered to include all
electronic documents, including e-mail.  The joint administrators of the Lehman
European entities are parties to which records and personnel shall be made
available in accordance with the terms of Section 8.7.

 

16.           Subleases.  Notwithstanding anything to the contrary contained in
Sections 4.2(d), 4.3(c), 8.14 or any other provision of the Agreement, with
respect to the leased premises located in (i) 555 California Street, San
Francisco, California (“SF Property”), (ii) 125 High Street, Boston,
Massachusetts (“Boston Property”), (iii) 190 S. LaSalle Street, Chicago,
Illinois (“Chicago Property”), and (iv) 10250 Constellation Boulevard, Los
Angeles, California (“LA Property” and together with the SF Property, Boston
Property and Chicago Property, the “Sublease Properties”), the parties agree as
follows:

 

(a)           As contemplated in the Agreement, on the Closing Date, (i) the
underlying leases affecting the Chicago Property, the LA Property and the Boston
Property shall be assumed by LBHI or LBI in connection with its bankruptcy
proceeding and each of such leases shall be assigned by Seller to Purchaser and
Purchaser shall assume all of Seller’s obligations thereunder pursuant to
assignment and assumption agreements mutually acceptable to Seller and
Purchaser, and (ii) the underlying lease affecting the SF Property shall be
assumed by Seller in connection with the bankruptcy proceedings.

 

5

--------------------------------------------------------------------------------


 

(b)           With respect to each Sublease Property, Seller and Purchaser
shall, within a commercially reasonable period of time following the Closing
Date, negotiate in good faith, and thereafter execute and deliver, a sublease
agreement reasonably acceptable to both Purchaser and Seller and subject to the
terms of the applicable underlying lease, pursuant to which a portion of the
demised premises under such underlying lease (such portion of the premises to be
agreed upon by the parties) shall be subleased to (A) with respect to the SF
Property, the Purchaser, and (B) with respect to the LA Property, Chicago
Property and Boston Property, the Seller (regardless of the creditworthiness of
Seller) or any person who purchases the IMD Business (provided that any such
purchaser entering into the sublease agreement as a subtenant shall be
reasonably acceptable to the Purchaser) (the landlord under such sublease being
referred to as the “Sublandlord” and the tenant under such sublease being
referred to as the “Subtenant”), in each case, upon such terms as shall be
mutually acceptable to the Sublandlord and Subtenant provided that (1) the
Subtenant shall pay rent and other charges under such sublease agreement equal
to its proportionate share of the rent and other charges payable by the
Sublandlord to the landlord under the underlying lease (which proportionate
share shall be based upon the relative square footage of the subleased space in
proportion to the square footage of the overall demised space under the
underlying lease), (2) the term of the sublease agreement shall be a period
commencing on the Closing Date and ending on the day immediately preceding the
expiration date of the underlying lease (as the same may be extended pursuant to
the terms of the underlying lease), (3) any alterations or modifications which
the Sublandlord and Subtenant mutually agree need to be made to the demised
premises in order to segregate the subleased space from the remainder of the
demised premises under the underlying lease shall be performed by the
Sublandlord and the cost thereof (including the cost of any plans and
specifications, drawings, permits, licenses, and other “soft” costs related
thereto) shall be shared by the Sublandlord and Subtenant in proportion to the
square footage of their respective spaces.  Prior to the execution and delivery
of the sublease agreement for a particular Sublease Property, subject to
reasonable premises security procedures and giving due regard to regulatory
considerations (e.g., segregation) including the right to relocate such
employees within the applicable premises, and for a commercially reasonable
period after the Closing Date, (i) with respect to the SF Property, to the
extent that Transferred Employees occupied any portion of the SF Property prior
to Closing, such Transferred Employees shall be permitted to continue to occupy
and use the SF Property to the same extent and for the same purposes as the SF
Property was occupied by such Transferred Employees prior to the Closing;
provided, that the foregoing shall be subject to Purchaser’s ability to
substitute a substantially similar number of new employees of Purchaser for any
such Transferred Employees as provided in Paragraph 18 below, and (ii) with
respect to each Sublease Property other than the SF Property, to the extent that
Excluded Employees occupied any portion of such Sublease Property prior to
Closing, such Excluded Employees shall be permitted to continue to occupy and
use such Sublease Property to the same extent and for the same purposes as such
Sublease Property was occupied by such Excluded Employees prior to the Closing;
provided, that the foregoing shall be subject to Seller’s ability to substitute
a substantially similar number of new employees of Seller for any such Excluded
Employees as provided in Paragraph 18 below.  In each case described in clauses
(i) and (ii) above, no rent or other payments shall be made to the

 

6

--------------------------------------------------------------------------------


 

party which is the tenant under the underlying lease until execution and
delivery of the applicable sublease agreement at which time all rent calculated
under the sublease agreement for the period from the Commencement Date (which
date shall be the Closing Date) through end of the month in which the sublease
agreement is executed shall be paid to the Sublandlord contemporaneously with
the execution and delivery of the sublease agreement.

 

(c)           If any consent or approval from any landlord under an underlying
lease is required pursuant to the terms of the underlying lease in order to
effectuate the applicable sublease agreement and/or to the extent that any
landlord under an underlying lease has recapture and/or termination rights that
would be triggered by the proposed sublease arrangement to be reflected in the
applicable sublease agreement, Seller and Purchaser will cooperate and use
commercially reasonable efforts in obtaining such consent to the applicable
sublease agreement and/or obtaining waivers from the landlord with respect to
any such recapture and/or termination rights and shall otherwise comply in all
respects with the terms and provisions of the underlying lease in connection
with the execution and delivery of the applicable sublease agreement.

 

17.           Deferred Transfers.  Notwithstanding anything to the contrary
contained in the Agreement, (a) the parties agree that during the nine month
period after the Closing Date that Excluded Employees are permitted to occupy
and use real property subject to a Transferred Real Property Lease in accordance
with Section 8.11(f) of the Agreement, that the Seller and its Affiliates shall
also be permitted to substitute a substantially similar number of new employees
of Seller or its Affiliates for any such Excluded Employees, and that any such
new employees of Seller or its Affiliates shall be permitted to occupy and use
such real property to the same extent and on the same basis as the Excluded
Employees in accordance with Section 8.11(f), and (b) the parties agree that
during the nine month period after the Closing Date that Transferred Employees
are permitted to occupy and use real property is not subject to a Transferred
Real Property Lease in accordance with Section 8.11(g) of the Agreement, that
the Purchaser and its Affiliates shall also be permitted to substitute a
substantially similar number of new employees of Purchaser or its Affiliates for
any such Transferred Employees, and that any such new employees of Purchaser or
its Affiliates shall be permitted to occupy and use such real property to the
same extent and on the same basis as the Transferred Employees in accordance
with Section 8.11(g).

 

18.           745 Seventh Avenue.  The parties acknowledge that there is no
mortgage encumbering 745’s interest in the premises at 745 Seventh Avenue, New
York, New York and that, notwithstanding Section 10.1(d) of the Agreement, only
the $500,000,000 promissory note made by 745 in favor of LW-LLP Inc. will be
fully repaid and extinguished.

 

19.           Prorations.  Notwithstanding Section 12.2 of the Agreement, to the
extent that the parties are unable to agree upon all customary prorations for
the Purchased Assets as of the Closing, they shall cooperate in finalizing all
such prorations within thirty (30) days following the Closing Date.

 

20.           Schedules.  Corrected Schedules 1.1(a) and 1.1(b) are attached
hereto.

 

7

--------------------------------------------------------------------------------


 

21.           Definition of Excluded Contract.  As used in the Agreement, the
term “Excluded Contract” shall include any ISDA Master Agreement and any master
swap agreement and any schedule thereto or supplement or amendment thereto.

 

22.           PIM Business Leases.

 

(a)  Notwithstanding anything to the contrary contained in the Agreement,
Purchaser shall have a period of ten (10) days following the Closing Date to
perform due diligence on the leases listed on Schedule 1(c) attached hereto (the
“PIM Leases”).  At any time during such period, Purchaser and its Affiliates
shall have the option to cause Seller to assume and assign any or all of such
PIM Leases to Purchaser, and Seller agrees to assume and assign such PIM Leases
to Purchaser.  Upon assignment of a PIM Lease to Purchaser, such PIM Lease shall
become a Transferred Real Property Lease.  With respect to any PIM Lease that
becomes a Transferred Real Property Lease, during the nine month period after
the Closing Date, to the extent that Excluded Employees occupied real property
subject to such Transferred Real Property Leases prior to Closing, such Excluded
Employees, and a substantially similar number of new employees of Seller or its
Affiliates that may be substituted for any such Excluded Employees, shall be
permitted to occupy and use such real property on the same basis as provided in
Section 8.11(f) of the Agreement.

 

(b)  Notwithstanding the foregoing or anything to the contrary contained in
Section 22(a) or any other provision of the Agreement, with respect to the PIM
Lease for the premises located at 399 Park Avenue, New York, New York (the “New
York Property”), the underlying lease shall not be subject to assignment to
Purchaser and the Purchaser shall only have the option to require that Seller
sublease to Purchaser or its Affiliates the sixth floor of the New York Property
(or a portion of the sixth floor) (the “NY Sublease Premises”), and Seller
agrees to sublease the NY Sublease Premises, subject to the parties’ compliance
with the terms of the underlying lease including, without limitation, any notice
or consent requirements set forth therein.  If Purchaser elects to sublease the
NY Sublease Premises as provided herein, all of the terms and conditions set
forth in this letter agreement applicable to the SF Property shall also apply to
the sublease of the NY Sublease Premises.

 

23.           No Overseas Assets.  Although LBI has been part of a global
business and Purchaser remains interested in potentially acquiring other
portions thereof and obtaining the services of the employees thereof, all assets
and rights of the Lehman companies that would otherwise be Purchased Assets
(other than Seller, 745 and any Subsidiaries sold pursuant to the Original
Agreement or the Letter) that cannot be sold pursuant to Section 2.1 of the
Original Agreement as a result of being subject to governmental conservatorship
or administration shall be considered “Excluded Assets,” except as notified by
the administrator to LBI from time to time or until such assets and rights can
be so sold.  Except with respect to Purchased Intellectual Property, no assets
owned (in whole or in part) by any Subsidiary of LBHI (other than LBI, 745 and
any Subsidiaries sold pursuant to the Original Agreement or the Letter)
organized under the laws of a jurisdiction other than the United States of
America or a state thereof are included among the Purchased Assets; provided,
however, that to the extent any such asset is jointly owned by any such
Subsidiary and Seller and used primarily in or necessary for the operation of
the Business, Seller and Purchaser shall each use its commercially reasonable
efforts to cause such Subsidiary to enter into arrangements reasonably
acceptable to Purchaser to permit

 

8

--------------------------------------------------------------------------------


 

Purchaser to acquire the interest of such Subsidiary in such asset or to have
the use thereof (provided that neither Seller nor Purchaser shall be required to
make any payment in order to establish such arrangement).

 

The representations and warranties of the parties contained in this Letter and
in the Agreement shall not survive the Closing.  This Letter shall be deemed to
be made in and in all respects shall be interpreted, construed and governed by
and in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within that state.  This Letter may be
executed in any number of counterparts (including by facsimile), each such
counterpart being deemed to be an original instrument, and all such counterparts
shall together constitute the same agreement.

 

[Remainder of page left blank.]

 

9

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

By:

   /s/ Gerard LaRocca

 

Name: Gerard LaRocca

 

Title:   Chief Executive Officer

 

 

 

 

Agreed to and accepted as of the date first written above:

 

 

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

 

 

 

 

 

By:

    /s/ Steven Berkenfeld

 

 

Name: Steven Berkenfeld

 

Title: Vice President

 

 

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

By:

      /s/ Anson B. Frelinghuysen

 

 

Name: Anson B. Frelinghuysen

 

Title: Counsel for James W. Giddens, Trustee

 

            For the SIPA Liquidation of Lehman Brothers Inc.

 

 

 

 

 

LB 745 LLC

 

 

 

 

 

By:

    /s/ Mark Marcucci

 

 

Name: Mark Marcucci

 

Title:   President

 

 

--------------------------------------------------------------------------------